DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
Claims 1-20 are allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  The prior art of record fails to teach or suggest the claimed limitations as presented herein.  
The closest prior art on the record –
Andrews (US 10,540,452) discloses translating code into a natural language.  However, Andrews failed to teach automatically generating a connector code set of machine readable and executable code instructions for performing the user-selected action on data sets stored at the remote database meeting the selected, suggested database query and the user-selected query value; and a network interface device transmitting the connector code set and a runtime engine for execution of the connector code set at a remote location in deployment of the currently modeled integration process.
Brown et al (US 8,082,144) likewise discloses translating code into a natural language.  However, Brown failed to teach retrieving a suggested database query drawn from previously executed database queries based on the received user selected query object and a network interface device transmitting 
Chang et al. (US 2018/0143978) discloses generating a connector code set of machine readable and executable code instructions for performing the user-selected action on data sets stored at the remote database meeting the selected, suggested database query and the user-selected query value.  However, Chang failed to teach retrieving a suggested database query drawn from previously executed database queries based on the received user selected query object and the processor translating, via execution of code for a natural language generator system, the suggested database query associated with the user-selected query object to a natural language translation of the suggested database query.
Albert et al. (US 2017/0212872) discloses a suggested database query drawn from previously executed database queries based on the received user selected query object and the processor translating, via execution of code for a natural language generator system, the suggested database query associated with the user-selected query object to a natural language translation of the suggested database query.  However, Albert failed to teach a connector code set of machine readable and executable code instructions for performing the user-selected action on data sets stored at the remote database meeting the selected, suggested database query and the user-selected query value.
Maryam Nafari and Chris Weaver disclose “Query2Question: Translating Visualization Interaction into Natural Language”.  However, Nafari and Weaver failed to teach automatically generating a connector code set of machine readable and executable code instructions for performing the user-selected action on data sets stored at the remote database meeting the selected, suggested database query and the user-selected query value; and a network interface device transmitting the connector code set and a runtime engine for execution of the connector code set at a remote location in deployment of the currently modeled integration process.


These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.

A thorough search for prior art in the EAST database and on domains (NPL-ACM and Google.com) has been conducted. The prior art does not fairly teach or suggest the claimed subject matter as described above and reflected by the combined elements in the independent claims 1, 8 and 15.  Dependent claims are allowed at least by virtue of their dependencies from the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	January 27, 2022